Name: Commission Regulation (EEC) No 1050/86 of 10 April 1986 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4. 86 Official Journal of the European Communities No L 96/21 COMMISSION REGULATION (EEC) No 1050/86 of 10 April 1986 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency 'AIMA , shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of approximately 14 500 tonnes of lampant virgin olive oil . Approximately one third of this quantity will be put on sale each month together with any unsold quantity from the previous invitations to tender. Article 2 The invitation to tender shall be published on 11 April 1986. Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of AIMA, Via Palestro 81 , Rome, Italy. A copy of the invitation to tender shall be sent without delay to the Commission . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), provides that olive oil held by the inter ­ vention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has, since the 1 975/76 marketing year, bought in large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3826/85 (*) laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas in the present situation of the market in lampant virgin olive oils where supply is low compared with demand and in order to provide the greatest possible number of operators with a minimum supply for their immediate needs, it should be stipulated for the first series of tenders that each operator may only submit tenders for a maximum quantity of such oils ; whereas in order to avoid any misuse of this provision and therefore prevent a limited number of operators from monopolizing the quantities put up for sale, it should be stipulated that only recognized operators may submit tenders in response to this invitation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 3 The first series of tenders must reach AIMA, Via Palestro 81 , Rome, Italy, not later than 2 p. m. (local time) on 22 April 1986 . Subsequent series of tenders must be lodged by 2 p. m. (local time) on :  22 May 1986,  20 June 1986. 1 . Tenders shall be submitted for an oil of 5 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  up to 5 ° acidity : increase of Lit 4 742 for each degree or fraction of degree of acidity below 5 °,  above 5 ° up to 8 ° acidity : reduction fo Lit 4 742 for each degree or fraction of degree of acidity above 5 °,  above 8 ° : additional reduction of Lit 5 187 for each degree or fraction of degree above 8 ° . HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency 'Azienda di Stato per gli interventi nel mercato agricolo', hereinafter referred to as (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 362, 31 . 12 . 1985, p. 8 . O OJ No L 331 , 28 . 11 . 1978 , p. 13 . (4) OJ No L 348 , 30 . 12. 1977, p . 46 . 0 OJ No L 371 , du 31 . 12 . 1975, p. 1 No L 96/22 Official Journal of the European Communities 11 . 4. 86 For the first series of tenders, a tender shall be admissible only if submitted by a natural or legal person who exer ­ cises an activity in the olive oil sector and is registered as at 31 December 1985 in a public register of a Member State . Furthermore, for each series no tenderer may submit a tender for a quantity in excess of 1 000 tonnes . Article 5 Not later than three days after the expiry of each time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 6 The minimum selling price shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by AIMA not later than the seventh day of each month following that during which the tenders were submitted. AIMA shall supply the agencies responsible for storage with a list of the lots remaining unsold. A list of the lots put up for sale and a list of the lots remaining unsold from the previous invitations to tender shall be displayed at the head office of AIMA not later than the seventh day of each month . Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 30 000 per 100 kilograms . Article 9 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be Lit 4 000 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1986 . For the Commission Frans ANDRIESSEN Vice-President